DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on November 27, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-10 are cancelled, resulting in claims 1-6 pending for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 10, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201811187689.8 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein: the content of the biodegradable additive is 0.1% w/w-5% w/w”. The limitation is indefinite because it is unclear what total weight the weight percent of biodegradable additive is being compared to (e.g., fiber, yarn, fabric, etc.).
Claims 4 and 6 recite similar limitations and are indefinite for the same reasons as claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason (US 2020/0325599). Supporting evidence provided by Birch (“Organoleptic Effect in Sugar Structures”).
With respect to claim 1, Mason teaches a synthetic biodegradation enhanced fiber which may comprise a polymer material (such as polyester) and less than or equal to 10 wt% of a biodegradation additive that enhances the biodegradation rate of the polymer material (paragraph modified polylactides) (paragraph [0044]). The synthetic biodegradation-enhanced fibers may form and/or be incorporated into articles, for example, garments, fabric, insulation, monofilaments, yarn, etc. (paragraph [0087]). With respect to the monosaccharides being organoleptic, it is known in the art that monosaccharides are sweet (Birch; Table I). Since monosaccharides have a taste, they are organoleptic.
The limitation “wherein the PET is refined from crude oil” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Masons discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise virgin material, such as virgin polyester (e.g., PET) (paragraph [0033]). The polymer may be raw, pure, or “new” polymer (paragraph [0082]).

With respect to claim 2, Mason teaches all the limitations of claim 1 above. Mason further teaches the biodegradation-enhanced fibers may comprise 0.1 to 15 wt % biodegradation 

With respect to claim 3, Mason teaches a synthetic biodegradation enhanced fiber which may comprise a polymer material (such as polyester) and less than or equal to 10 wt% of a biodegradation additive that enhances the biodegradation rate of the polymer material (paragraph [0010]). In a preferred embodiment the polyester is polyethylene terephthalate (paragraph [0033]). The biodegradable additive may include at least one aliphatic-aromatic ester, at least one polylactide (PLA), at least one organoleptic, at least one monosaccharide, and at least one aldohexose (paragraph [0042]). The polylactide may comprise poly-L-lactide (PLLA), poly-D-lactide (PDLA), poly(L-lactide-co-D,L-lactide) (PLDLLA) (modified polylactides) (paragraph [0044]). The synthetic biodegradation-enhanced fibers may form and/or be incorporated into articles, for example, garments, fabric, insulation, monofilaments, yarn, etc. (paragraph [0087]). With respect to the monosaccharides being organoleptic, it is known in the art that monosaccharides are sweet (Birch; Table I). Since monosaccharides have a taste, they are organoleptic.
The limitation “wherein the PET is recycled from recyclable PET bottles, PET packages, or polyester fabrics” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the 

With respect to claim 4, Mason teaches all the limitations of claim 3 above. Mason further teaches the biodegradation-enhanced fibers may comprise 0.1 to 15 wt % biodegradation particles or additives, including any or all ranges and subranges therein, e.g., 0.5 to 4.5 wt %, 0.1 to 3 wt %, etc. (paragraph [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2020/0325599) in view of Lake (US 2008/0103232). Supporting evidence provided by Birch (“Organoleptic Effect in Sugar Structures”).
With respect to claim 5, Mason teaches a synthetic biodegradation enhanced fiber which may comprise a polymer material (such as polyester) and less than or equal to 10 wt% of a biodegradation additive that enhances the biodegradation rate of the polymer material (paragraph [0010]). In a preferred embodiment the polyester is polyethylene terephthalate (paragraph [0033]). The biodegradable additive may include at least one aliphatic-aromatic ester, at least one polylactide (PLA), at least one organoleptic, at least one monosaccharide, and at least one aldohexose (paragraph [0042]). The polylactide may comprise poly-L-lactide (PLLA), poly-D-lactide (PDLA), poly(L-lactide-co-D,L-lactide) (PLDLLA) (modified polylactides) (paragraph [0044]). The synthetic biodegradation-enhanced fibers may form and/or be incorporated into articles, for example, garments, fabric, insulation, monofilaments, yarn, etc. (paragraph [0087]). With respect to the monosaccharides being organoleptic, it is known in the art that 
The limitation “wherein the PET is refined from crude oil or recycled from recyclable PET bottles or polyester fabrics” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Masons discloses polyethylene terephthalate (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise recycled polymer material (e.g., polyester, such as PET), such as post-consumer recycled polymer material (e.g., polyester, such as PET) (paragraph [0033]). In some embodiments the synthetic biodegradation-enhanced fibers comprise virgin material, such as virgin polyester (e.g., PET) (paragraph [0033]). The polymer may be raw, pure, or “new” polymer (paragraph [0082]).
Mason is silent as to the inclusion of a dye additive.
Lake teaches a biodegradable additive for polymeric material comprising a chemo attractant compound; a glutaric acid or its derivative; a carboxylic acid compound with chain length from 5-18 carbons; a polymer; and a swelling agent (paragraph [0010]). The polymer may be a polyester (paragraph [0011]), and the biodegradable additive biodegrades polyethylene terephthalate (paragraph [0080]). Chemo attractant agents include galactose and glucose and other L-sugar structures and D-sugar structures (paragraph [0052]). The additive may also 
Since both Mason in view of Lake teach biodegradable polyesters comprising monosaccharides, aldohexose, and polylactic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additives of Mason to include colorants or inks (dye additives) in order to increase or decrease light (UV) reflectance, add strength, slow or prevent breakdown, or vary the breakdown time.

With respect to claim 6, Mason in view of Lake teaches all the limitations of claim 3 above. Mason further teaches the biodegradation-enhanced fibers may comprise 0.1 to 15 wt % biodegradation particles or additives, including any or all ranges and subranges therein, e.g., 0.5 to 4.5 wt %, 0.1 to 3 wt %, etc. (paragraph [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789